Citation Nr: 1802786	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Sonya L. Pence, Esq.


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1981 to November 1995.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In December 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record. 

By way of background, the RO denied entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety in a March 1996 rating decision, based on a finding that the Veteran suffered from a personality disorder, which is not subject to compensation. The Veteran did not file a timely Notice of Disagreement within the one-year appellate period.

The Veteran filed an October 2010 claim to reopen the claim of service connection for an acquired psychiatric disability, to include depression and anxiety. The RO denied entitlement to service connection for an acquired psychiatric disability and an increased rating for bilateral hearing loss in an October 2011 rating decision. The Veteran filed a Notice of Disagreement as to the acquired psychiatric disability only. The Veteran timely perfected an appeal in January 2014. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The issue of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 1996 rating decision denied service connection for an acquired psychiatric disability, to include depression and anxiety. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the March 1996 rating decision is not cumulative and redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1996 rating decision as to the denial of service connection for an acquired psychiatric disability, to include depression and anxiety is final. 38 U.S.C. §§ 7103, 7104, 7105 (1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2. New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disability, to include depression and anxiety has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. 

Here, the Veteran originally filed a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety in December 1995; a March 1996 rating decision denied the claim. The Veteran contends that he suffered from depression and anxiety during service, resulting in his premature separation in November 1995. The aforementioned rating decision cited a medical opinion from a February 1996 VA examination, in which the examiner diagnosed the Veteran with a personality disorder, which is not subject to compensation. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The March 1996 rating decision therefore became final. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the March 1996 rating decision included the Veteran's service treatment and personnel records, as well as the February 1996 VA Compensation and Pension exam. 

In October 2010, the Veteran requested that his claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety be reopened. Relevant additional evidence received since the March 1996 rating decision includes medical treatment records from November 1995 to August 1996 and a December 2016 correspondence from Dr. K. K., indicating that the Veteran has been receiving treatment for anxiety and depression. 

This evidence was not previously on file at the time of the March 1996 decision; thus it is new. Furthermore, this evidence is material because it bears directly on the issue of a diagnosis for anxiety and depression, being that the claim was previously denied for a lack thereof. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, and it raises a reasonable possibility of substantiating the claim. Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety is reopened. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disability, to include depression and anxiety is granted.

REMAND

With regard to the Veteran's service connection claim for an acquired psychiatric disability, the Board finds that there are conflicting medical opinions as to the nature and etiology of the Veteran's current claimed acquired psychiatric disability; and therefore requires a supplemental opinion to reconcile the conflicting medical opinions.

A February 1996 VA Examination indicated that the Veteran suffered from a personality disorder. While the Board notes that a personality disorder is not subject to compensation, the Veteran's current claimed anxiety and depression disorders are eligible for compensation, and will therefore be the basis of discussion for the purpose of adjudicating this claim. 

The Veteran submitted medical opinions from two private providers in connection with this claim. In a June 2012 correspondence from Dr. Z.T., he opined that the Veteran's personality characteristics rendered him vulnerable to anxiety and depression disorders. However, he ultimately opined that the Veteran did not meet the criteria for any Axis-I psychiatric disorder.

The Veteran also submitted a December 2016 correspondence from Dr. K.K., who stated that the Veteran had been a patient in her practice for the past 10 years, during which time she treated him for anxiety and depression. Dr. K.K. stated that it seemed that the events that the Veteran experienced during service likely contributed to his anxiety and depression.  However, the Board notes that the claims file is absent of treatment records from Dr. K.K.'s practice.  In addition, the opinion of Dr. K.K. is speculative as to the etiology anxiety and depression. 

The aforementioned private examinations are conflicting in the fact that Dr. Z.T. found that the Veteran did not suffer from any psychiatric disorder, while Dr. K.K. asserts that she has treated the Veteran for anxiety and depression for 10 years. As there are conflicting medical opinions of record, the Veteran should be afforded a new VA examination to determine the nature and etiology of any acquired psychiatric disorders. 

Additionally, as the record indicates that the Veteran has received private treatment for anxiety and depression, further development is needed to associate said records with the claims file. Consequently, the Board concludes that it also must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric disorder (especially from the Veteran's primary care physician, Dr. K.K.  who submitted the December 2016 correspondence and medical opinion). The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical records to VA himself. If the Veteran provides a completed release form, then the medical records identified should be requested. Take all appropriate action to obtain the identified records.

2. Schedule the Veteran for a VA psychiatric examination. The claims file must be reviewed by the examiner. Any indicated tests should be conducted and the results reported. Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder (other than a personality disorder) had its onset in service or is otherwise causally related to service. Attention is invited to the June 2012 and December 2016 private medical opinions.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

3. The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


